              Case 3:18-cv-01916-AVC Document 1 Filed 11/26/18 Page 1 of 13




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

DIANA GONZALEZ                                            CIVIL ACTION NO.:
     Plaintiff,

         v.

HARTFORD AUTO GROUP, INC. and        :    NOVEMBER 26, 2018
CAPITAL ONE, N.A. d/bla CAPITAL ONE
AUTO FINANCE
     Defendants
                                COMPLAINT


   I.         INTRODUCTION

         1.      This is a suit brought by a consumer against an automobile dealership for

violations of the Truth in Lending Act (“TILA”), Equal Credit Opportunity Act (“ECOA”),

the Connecticut Retail Installment Sales Financing Act (“RISFA”), the Connecticut

Unfair Trade Practices Act (“CUTPA”), revocation of acceptance due to fraud and

material misrepresentation and for civil forgery. Liability is asserted against the lender

as assignee of the retail installment sales contract.


   II.        PARTIES

         2.      Plaintiff, Diana Gonzalez (“Plaintiff”), is an individual residing in Hartford,

Connecticut.

         3.      Defendant Hartford Auto Group, Inc. (“HAG”) is a Connecticut corporation

that operates a motor vehicle dealership in Hartford, Connecticut.




                                                 1
               Case 3:18-cv-01916-AVC Document 1 Filed 11/26/18 Page 2 of 13




          4.      Defendant Capital One, N.A. U/b/a Capital One Auto Finance (“Capital

One”) is a national association with a principal office in McClean, Virginia.

   lii.         JURISDICTION

          5.      Jurisdiction in this court is proper pursuant to 15 U.S.C.    §   1640(e), 15

U.S.C. 1691 e(f) and 28 U.S.C.         §   1331. This court has jurisdiction of the pendent claims

pursuant to 28 U.S.C.      §   1367.

          6.      This Court has jurisdiction over both Defendants, because they regularly

conduct business in the state and HAG because it is located in Connecticut.

          7.      Venue in this Court is proper, because the Plaintiff resides in Connecticut

and the transaction occurred in this state.


   IV.          FACTUAL ALLEGATIONS

          8.      Plaintiff visited HAG on or about April 30, 2018.

          9.      Plaintiff had received a letter from HAG informing her that she was

“qualified” to purchase a car and made an appointment to come to the dealership.

          10.     Plaintiff is Hispanic and a woman.

          11.     The practice of car dealerships setting disadvantageous pricing and credit

terms for racial minorities, women, and the young and old has been extensively studied

and persists within the industry even when dealerships undertake the conduct without

explicit animus. See Race and Gender Discrimination in Bargaining for a New Car; Ian

Ayres and Peter Siegelman, The American Economic Review, Vol. 85, No. 3. (Jun.,


                                                     2
          Case 3:18-cv-01916-AVC Document 1 Filed 11/26/18 Page 3 of 13




1995), pp. 304-321; Imperfect Competition in Auto Lending: Subjective Markup, Racial

Disparity, and Class Action Litigation, Mark A. Cohen, The Journal of Law and

Economics Vol. 8, No. 1 (2012), pp. 21-58.

       12.     Research suggests that the dealerships’ disparate treatment of women

and racial minorities may be caused by dealers’ statistical inferences about consumers’

reservation prices.

       13.     HAG engages in sales tactics wherein it targets women, racial minorities,

elderly persons and young people for discrimination with respect to the extension of

credit and the setting of credit terms.

       14.     HAG is a “creditor” as that term is defined by the ECOA. See 12 C.F.R.          §
1 002.2(1); Tyson v. Sterling Rental, Inc., 836 F.3d 571, 578 (6th Cir. 2016).

       15.     HAG regularly participates in the credit decision through setting the terms

of credit by, inter alia, setting the price of the vehicle, selecting which vehicle to sell,

deciding whether or not to extend credit to customers for certain vehicles, and selecting

the price for add-ons associated with the transaction.

       16.    On information and belief, HAG also sets the interest rate for some or all

of the vehicles it sells within limits prescribed by assignees.

       17.    HAG’s business practice is to “size up” customers and, for those

perceived as vulnerable and gullible (known or previously known internally at HAG as

“ducks”, as in the colloquialism “sitting ducks”), to charge them higher prices (relative to




                                                3
           Case 3:18-cv-01916-AVC Document 1 Filed 11/26/18 Page 4 of 13




sophisticated buyers), and to “pack” their contracts with extras of little value compared

to their cost.

        1 8.     HAG determines whether or not a customer is a “duck”, in part, on the

basis of whether or not a customer is a member of a protected class, such as a woman

or a member of a racial or ethnic minority.

        19.      HAG refers or has referred to buyers who appear sophisticated and

informed, including many middle-aged, white men, as “beaters” and it does not attempt

to take advantage of them with the above described sales tactics.

       20.       HAG refers or has referred to Indian-American customers as “dots”,

presumably in reference to the Bindi worn by some Hindu and Jam women. When

Indian-American customers come to HAG, the sales staff pretends to be busy and

ignores them because of their perception that they are sophisticated customers and

HAG will not be able to take advantage of them.

       21.       HAG refers or has referred to Asian-American customers as “chinks”, in

reference to the slur used against Asian-Americans. HAG’s tactic with Asian-American

customers is or was to increase the price of the vehicle, but then add digits associated

with luck in Chinese numerology in order to entice the customer into the purchase.

       22.       When HAG determines a customer to be a “duck”, one frequently utilized

tactic is to show that customer a single vehicle or very narrow group of vehicles on its

lot and tell them that this is the only vehicle for which they are “approved”, “qualified”, or

that it is the only vehicle available for them to purchase.

                                              4
             Case 3:18-cv-01916-AVC Document 1 Filed 11/26/18 Page 5 of 13




           23.   HAG uses this tactic, because it allows it to off-load undesirable vehicles

to “ducks”, usually at prices far above their value.

           24.   HAG will not permit that customer to apply for credit for other vehicles on

the lot.

           25.   It is the practice of HAG, when dealing with “ducks”, to base the asking

price for vehicles not upon the Manufacturer’s Suggested Retail Price (“MSRP”) or

advertised price, but upon the maximum amount or nearly maximum amount for which a

customer is approved for credit to purchase a vehicle. It often removes all window

stickers from the vehicle so that the customer has no idea what the advertised price or

MSRP is for the Vehicle.

           26.   Members of protected classes are considerably more likely to be

characterized as “ducks” by HAG than the general public and, consequently, members

of the protected classes are sold vehicles that are in damaged or unsafe conditions.

           27.   Plaintiff was interested in a used vehicle or an economy, new vehicle like

a Mitsubishi Mirage.

           28.   Plaintiff informed the salesman, Rafael Castro, that her sole source of

income was social security disability of $750/month. She also stated that she could

afford payments of no greater than $350/month and that she wanted to purchase a used

vehicle or a Mirage.




                                               5
           Case 3:18-cv-01916-AVC Document 1 Filed 11/26/18 Page 6 of 13




       29.    Castro nevertheless steered Plaintiff towards a much more expensive

vehicle, a new Mitsubishi Outlander Sport (the “Vehicle”) and falsely told her that it was

the only vehicle for which she could be approved by a lender.

       30.    Plaintiff was not provided with any notice or explanation indicating why

HAG would not extend credit to her for the type of vehicle she was interested in

purchasing and why she was turned down for credit for that type of vehicle.

       31.    On information and belief, HAG would not accept her credit application for

a less expensive vehicle because it wished to steer Plaintiff to an undesirable vehicle.

       32.    Castro told Plaintiff that her monthly payments would be $547/month

through Capital One.

       33.    On information and belief, HAG committed credit application fraud.

       34.    Plaintiff protested that she could not afford that much. In response, Castro

told Plaintiff that she could take the Vehicle home as a loaner to see if she liked it and

that he would see if Capital One would agree to better terms.

       35.    Plaintiff reluctantly agreed and was presented with paperwork that she

was told was required to take the vehicle as a temporary loaner. She then went home

with the Vehicle on dealer plates.

       36.    Unbeknownst to Plaintiff, Castro had her sign a purchase order for the

Vehicle.

       37.    Castro or another individual at HAG put these documents and a retail

installment sales contract (the “Contract”) in an envelope in the glovebox.

                                             6
          Case 3:18-cv-01916-AVC Document 1 Filed 11/26/18 Page 7 of 13




        38.   The documents Plaintiff signed were physically signed with pen and ink

and she did not sign any documents digitally.

        39.   Castro or another individual at HAG prepared a separate electronic

contract, digitally “executed” the contract as Plaintiff, and assigned the digital contract

(the “Forged Contract”) to Capital One.

        40.   The Forged Contract includes a charge for a GAP addendum for $850 and

service contract for $2,380, which Plaintiff neither desired nor received.

        41.   The respective contracts for these services were unsigned.

        42.   The Forged Contract lists a down payment of $2,500, which Plaintiff never

paid.

        43.   The Forged Contract listed a purchase price for the Vehicle of $25,831,

even though the Vehicle had been advertised for $25,430.

        44.   Shortly thereafter, Plaintiff received a call from HAG telling her the license

plates for the Vehicle were ready and that she needed to return to the dealership to

have them installed. Plaintiff informed the HAG representative that she wished to return

the Vehicle because she could not afford the payments.

        45.   To Plaintiff’s surprise, HAG told her that she could not return the Vehicle,

because she had purchased it.

        46.   As a result of the material misrepresentations regarding the nature of the

transaction and the Forged Contract, Plaintiff elected to rescind the transaction and



                                              7
          Case 3:18-cv-01916-AVC Document 1 Filed 11/26/18 Page 8 of 13




returned the Vehicle to HAG June 14, 2018, restoring HAG and Capital One as nearly

as possible to their pre-contractual position.

        47.     Plaintiff, through counsel, provided HAG and Capital One with written

notice of her claims on June 15, 2018.


   V.         CAUSES OF ACTION

              a. COUNT ONE     -   EQUAL CREDIT OPPORTUNITY ACT


        48.     HAG discriminated against Plaintiff as that term is defined by 14 C.F.R.    §
1002(n), “treat[ingJ an applicant less favorably than other applicants.”

        49.     HAG discriminated against Plaintiff steering her towards a vehicle that she

did not want to purchase.

        50.     HAG refused to extend credit to Plaintiff for the purchase of a less

expensive vehicle and it failed to provide her with a notice of adverse action as required

by ECOA for its denial of credit regarding a used vehicle or a Mitsubishi Mirage.

        51.     If Plaintiff could be approved for credit at the monthly amount of $547,

doubtless she would be approved for lending a lower monthly amount.

        52.     HAG is liable to Plaintiff for statutory punitive damages up to $10,000,

attorney’s fees, and costs.

        53.     Capital One is liable to Plaintiff as assignee of the Contract pursuant to its

terms and Conn. Gen. Stat.     § 52-572g.


                                               8
            Case 3:18-cv-01916-AVC Document 1 Filed 11/26/18 Page 9 of 13




       b.       COUNT TWO: TRUTH IN LENDING ACT

       54.      HAG violated TILA by not providing Plaintiff with the disclosures required

by 15 U.S.C.   §   1338.

       55.      HAG further violated TILA by listing a false down payment on the Forged

Contract and not accurately itemizing the amount financed.

       56.     Although the Forged Contract reflected a cash price of $25,831.02, the

effective cash price of the Vehicle, once the false down payment of $2,500 is

subtracted, was $23,331.02.

       57.     The increased sales tax of approximately $158.75 that is attributable to

the false down payment would not have been charged in a comparable cash

transaction, and it should have been disclosed as a finance charge instead of included

as part of the amount financed.

       58.     HAG is liable to Plaintiff for statutory damages of $2,000 plus attorney’s

fees and costs.


       c.      COUNT THREE: RETAIL INSTALLMENT SALES FINANCING ACT

       59.     By inaccurately listing the amount paid for a down payment, HAG violated

RISFA, Conn. Gen. Stat.     § 36a-771 (a),   which requires that all essential provisions of the

contract be included in the retail installment contract.

       60.    Plaintiff may also rescind the Contract due to the forgery.




                                                 9
           Case 3:18-cv-01916-AVC Document 1 Filed 11/26/18 Page 10 of 13




          61. Through its violations of TILA, as pled above, HAG further violated RISFA,

which incorporates the requirements of TILA by operation of Conn. Gen. Stat.          § 36a-
771(b).

       62.     HAG and Capital One have been restored to their pre-contractual position

as nearly as possible because the Vehicle was returned to them.

       63.    Plaintiff is entitled to a rescission of the Contract due to the violations of

RISFA.


    U.    COUNT FOUR: REVOCATION OF ACCEPTANCE DUE TO FRAUD OR
MATERIAL MISREPRESENTATION

       64.      HAG made material misrepresentations regarding Plaintiff’s down

payment, forged her signature to the Forged Contract, and misrepresented the nature of

delivery of the Vehicle by telling her that she could return the Vehicle and that it was a

loaner. This conduct and representations constitute material misrepresentations or

fraud within the meaning of Conn. Gen. Stat.        § 42a-2-721.
       65.      Plaintiff validly and effectively revoked acceptance of the Vehicle pursuant

to Conn. Gen. Stat.   § 42a-2-608.
       66.      HAG’s conduct was willful, tortious in nature, and undertaken with a

reckless disregard of Plaintiff’s rights, entitling her to claim common law punitive

damages.

       67.      Capital One is liable to Plaintiff as assignee of the Contract pursuant to the

terms of the Contract and Conn. Gen. Stat.      § 52-572g.
                                               10
            Case 3:18-cv-01916-AVC Document 1 Filed 11/26/18 Page 11 of 13




       e.         COUNT FIVE: CIVIL FORGERY

       68.        HAG forged Plaintiff’s signature on to the Contract.

       69.        HAG is liable to Plaintiff for double damages plus common law punitive

damages pursuant to Conn. Gen. Stat.           § 52-565.
       70.        Capital One is liable to Plaintiff as assignee of the Contract pursuant to the

terms of the Contract and Conn. Gen. Stat.          § 52-572g.

      f.          COUNT SIX: CONNECTICUT UNFAIR TRADE PRACTICES ACT

       71.        HAG has engaged in unfair acts and practices in trade or commerce in

violation of Conn. Gen. Stat.        § 42-11 Oa et seq.   in connection with the transaction as

described above and as follows:

             a. Its violation of ECOA;

             b. Its violation of TILA;

             c. It forged Plaintiff’s signature on to the Contract;

             d. It sold the Vehicle for more than the advertised price;

             e. It falsely represented to Plaintiff that the Vehicle was a loaner and that she

                  could return it;

             t.   It committed credit application fraud;

             g. It charged Plaintiff for a service contract that was neither desired nor

                  requested; and




                                                   11
        Case 3:18-cv-01916-AVC Document 1 Filed 11/26/18 Page 12 of 13




             h. It charged Plaintiff for a GAP addendum that she neither desired nor

                requested.

       72.      As a result of HAG’s conduct, Plaintiff has suffered ascertainable losses of

money or property in that she was forced to enter into and was bound to a transaction

for a vehicle she did not want, had her credit impacted, was charged more than the

advertised price, and charged for items that she neither requested nor desired.

      73.       For HAG’s violations of CUIPA, Plaintiff is entitled to her actual damages

plus punitive damages, costs and a reasonable attorney’s fee.

      74.       Plaintiff is also entitled to equitable relief in the form of a cancellation of

the Contract.

      75.       Capital One is subject to these claims as assignee of the Contract

pursuant to Conn. Gen. Stat.     § 52-572g   and the terms of the Contract.




                                                12
        Case 3:18-cv-01916-AVC Document 1 Filed 11/26/18 Page 13 of 13




      WHEREFORE, the Plaintiff seeks:

Monetary damages; statutory damages of $2,000, an order stating Plaintiff validly

revoked acceptance of the Vehicle, or in the alternative, a cancellation of the Contract;

attorney’s fees and costs pursuant to TILA, CUTPA and ECOA; and such other relief as

may apply at law or equity.



                                          PLAINTIFF, DIANA GONZALEZ




                                          añ S. Blinn
                                         dblinn @ consumerlawgroup .com
                                         Brendan L. Mahoney
                                         bmahoney @ consumerlawgroup.com
                                         Consumer Law Group, LLC
                                         35 Cold Spring Rd. Suite 512
                                         Rocky Hill, CT 06067
                                         Tel. (860) 571-0408
                                         Fax (860) 571-7457




                                            13
